Citation Nr: 9907506	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for schizoid 
personality disorder with adjustment disorder and depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for schizoid personality disorder and 
tinnitus, and denied entitlement to nonservice connected 
disability pension.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented to show 
that the veteran's current schizoid personality disorder with 
adjustment disorder and depression is related to service or 
events therein.

2.  Competent medical evidence has not been presented to show 
that the veteran's claimed tinnitus is related to service or 
events therein.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal on the issue of entitlement to a 
permanent and total disability evaluation for pension 
purposes has been obtained by the RO.

4.  The veteran was born in November 1953, graduated from 
high school, and completed two years of college.  The veteran 
currently is unemployed and receives monthly unemployment 
compensation.

5.  The veteran's disabilities include a nonservice-connected 
schizoid personality disorder with adjustment disorder and 
depression, rated as 50 percent disabling; a left shoulder 
impingement syndrome rated as 10 percent disabling; and, 
noncompensable tinnitus.  The combined evaluation is 60 
percent.  

6.  The veteran's psychiatric disorder is evidenced by 
depression and mood swings, lack of close relationships with 
family or friends, and emotional coldness and detachment.  

7.  The veteran's left shoulder impingement syndrome is 
manifested by palpable tenderness with moderately severe pain 
on forward flexion, reduced to 110 degrees, and upon 
abduction, also limited to 110 degrees.  

8.  The veteran's has reported ringing of the ear which has 
been associated with a sleep disorder.

9.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.  

10.  The veteran's disabilities are not productive of total 
disability in that they are not of sufficient severity to 
render the average person unable to follow substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
schizoid personality disorder with adjustment disorder and 
depression is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303(c) (1998).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).

3.  The veteran is not permanently and totally disabled 
within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

The applicable law and regulations state that service 
connection may be granted on a direct basis for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
granted for certain chronic diseases, including psychoses, if 
they become compensable manifest within one year of service 
discharge.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

With regard to drug usage, pertinent law and regulations 
provide that the isolated and infrequent use of drugs by 
themselves will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
38 C.F.R. § 3.301 (c) (1998).  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1121, 
1131, 1301, 1521(a) (West 1991); 38 C.F.R. § 3.301(c)(3).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  A well-grounded claim is a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is 
an objective one that explores the likelihood of prevailing 
on the claim under the applicable law and regulations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence.  38 U.S.C.A. 
§ 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Although a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, a lay person is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Regardless of the veteran's 
showing of post service continuity of symptomatology and 
inservice injury, competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Id.  In short, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

With respect to the veteran's claim for nonservice-connected 
pension, VA law provides that nonservice-connected pension is 
payable to any veteran who has served in the active service 
for ninety days or more during a period of war and who is 
permanently and totally disabled from nonservice-connected 
disability, not the result of willful misconduct.  See 
38 U.S.C.A. § 1521.  A veteran is considered to be 
permanently and totally disabled if (1) he has any disability 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation (only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person), (2) he is 
unemployable as a result of disability reasonably certain to 
continue through out his life, or (3) he has any disease or 
disorder determined to be of such a nature or extent as to 
justify a determination that the veteran is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.342.

A finding of total disability is warranted where the person 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992) (holding that the statutory framework creates 
both an objective and subjective standard for determining 
whether the veteran is permanently and totally disabled).  
The "average person" standard is implemented by VA 
regulations, including 38 C.F.R. § 3.340(a), and § 4.15, 
which also adds that the total rating is based primarily upon 
the average impairment in earning capacity, i.e., the 
economic or industrial handicap which must be overcome.   The 
average person standard requires rating, and then combining, 
each disability under the appropriate diagnostic code to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  Permanent total 
disability evaluations for pension purposes will also be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
condition, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).

Where a veteran is unemployable as a result of disability 
reasonably certain to continue through out his life, VA 
regulations provide that total disability ratings may be 
assigned, where the schedular rating is less than total, when 
the disabled person in the judgment of the rating agency, is 
unable to secure or follow a substantially gainful occupation 
as a result of disability, provided that, if there is only 
one such disability, the disability shall be rated at 60 
percent or more, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a).  A veteran who is considered permanently 
and totally disabled under these criteria warrants a 
100 percent schedular evaluation for pension purposes.  
38 C.F.R. §§ 4.16, 4.17. 

Where the above-stated percentage requirements are not met 
and, in the judgment of the rating agency, the veteran's 
disabilities renders him unemployable, the rating boards 
shall submit to the Director, Compensation and Pension 
Service, for extraschedular consideration, all cases of 
veterans who are unemployable by reason of disabilities, age, 
occupational background and other related factors.  
38 C.F.R. §§ 3.321(b), 4.16(b).  If the objective standard is 
not met because the veteran fails to meet the percentage 
requirements outlined above, consideration must be given to 
whether the veteran is unemployable by reason of his 
disability, age, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 3.342, 4.17(b) (1998).  
Full consideration must also be given to such factors as 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effect of combinations of disabilities.  See 38 C.F.R. 
§ 4.15.  If the veteran is found to be unemployable based on 
these individualized factors, a permanent and total 
disability evaluation on an extra-schedular basis is 
warranted.  See 38 C.F.R. § 3.321(b)(2) (1998).

With respect to psychoses, such as schizoid personality and 
adjustment disorder, an evaluation of 50 percent requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms so as to 
result in considerable industrial impairment.  38 C.F.R. Part 
4, Diagnostic Code 9440 (1996).  To warrant an evaluation of 
70 percent, the criteria formerly in effect provide that the 
veteran must show a severely impaired ability to establish 
and maintain effective or favorable relationships with 
others.  The psychoneurotic symptoms must be so severe and 
persistent that the veteran is severely impaired in the 
ability to obtain or retain employment.  Id.  

Under the revised criteria in effect after November 1996, a 
50 percent evaluation is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R.  Part 4, Diagnostic Code 9440 
(1998).  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  Id.  

Diagnostic Code 5024 addresses disability relevant to 
shoulder impingement syndrome.  38 C.F.R. § 4.71(a) (1998).  
That diagnostic code provides that such disability will be 
rated on limitation of motion as degenerative arthritis of 
the specific affected joint.  Id.  In those cases where the 
limitation of motion of the specific joint is noncompensable, 
a rating of 10 percent will be assigned for each major joint 
affected by limitation of motion.  Id.  

As to tinnitus, Diagnostic Code 6260 provides that for 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma, an evaluation of 10 percent is assigned.  
38 C.F.R. § 4.87(a), Diagnostic Code 6260 (1998).  

II. Factual Background

The Board initially notes that the veteran's name during 
service differs with his current name of record.  The 
evidence of record pertinent to the veteran's claims consists 
of the veteran's service medical records, personal 
statements, and reports from two VA examinations conducted in 
April and May of 1998.  The service medical records include 
reports from hospitalizations due to general complaints of 
nervousness, tremulousness, and depression.  In a hospital 
report dated in September 1971, the diagnosis at admission 
was schizoid personality.  On examination, there was no 
evidence of delusions, hallucinations, or loosening of 
associations.  Furthermore, there was no evidence of overt 
psychosis or organic brain dysfunction.  The veteran was 
admitted to a locked psychiatric ward and eventually moved to 
an open psychiatric ward, before being transferred to an Army 
hospital.  At that time, the examiner rendered an opinion 
that the veteran required extensive psychotherapy and that it 
was not likely that he would be suitable for active duty.

In a hospital report dated in November 1971, the diagnosis at 
admission was a psychiatric disorder.  Upon admission, 
results from routine physical, neurological, and laboratory 
tests were within normal limits.  The veteran described 
symptoms of withdrawal, depression, confusion, and a lack of 
energy.  Further, it was noted that at that time, the veteran 
was absent without leave.  On discharge, the diagnosis was 
severe depressive reaction.  In a medical evaluation dated in 
December 1971, noted were clinical findings, including that 
the veteran did not appear amenable to change, having been 
unproductive and unmotivated early in his career.  Neither 
group nor individual therapy had been successful up to that 
point, and the psychiatrist rendered an opinion that the 
veteran would do poorly if assigned for further military 
service.  Also, it was stated that further rehabilitative 
efforts most probably would be nonproductive.  The 
psychiatrist also stated that there were no disqualifying 
defects sufficient to warrant disposition through medical 
channels.

The remainder of the veteran's service medical records 
contains complaints and treatment related to his psychiatric 
disorder.  At discharge, the examination report dated in 
January 1972 noted that veteran's schizoid personality 
disorder existed prior to entry.  The veteran's service 
medical records are silent for any complaints, treatment, or 
notations relevant to his tinnitus claim.

Thereafter, the veteran produced reports from two VA 
examinations conducted in April and May 1998.  In pertinent 
part, in the examination report dated in April 1998, the 
examiner recited the veteran's history with respect to his 
psychiatric disorder and claimed tinnitus.  Further, the 
examiner stated that the veteran had been involved in an 
automobile accident in 1993, at which time he injured his 
left shoulder.  The examiner noted that the veteran is 
unemployed.  On examination, diagnoses rendered were stage 2 
impingement syndrome of the left shoulder (tendinitis) with 
reduced range of motion, chronic pain, severely aggravated on 
elevation of the shoulder above the level of the head; sleep 
disorder; intermittent bilateral tinnitus; and auditory 
hallucinations.

During VA examination conducted in May 1998, the veteran was 
seen for complaints of ringing in his ears and disturbed 
sleep.  On examination, the examiner reported that the 
veteran was depressed and unkempt.  In the report, the 
examiner noted that when questioned about his flashbacks, the 
veteran responded that he recalls his hospitalization during 
service.  The examiner stated that the veteran did not 
exhibit signs referable to post-traumatic stress disorder, 
and that he failed to meet the criteria for major depressive 
disorder.  The veteran demonstrated symptoms of schizoid 
personality disorder and adjustment disorder.  Further, the 
examiner stated that the veteran's depression was likely due 
to his adjustment disorder and the fact that he is 
unemployed.  Additionally, the examiner rendered an opinion 
that the veteran's flashbacks may be attributable to the use 
of hallucinogens prior to service.  
III.	Analysis

Initially, the Board recognizes the veteran's allegations of 
entitlement to service connection for a schizoid personality 
disorder and tinnitus, and his claim for nonservice-connected 
disability pension.  However, the veteran in this case has 
not presented competent evidence so as to establish a well 
grounded claim, and as such, his service connection claims 
must be denied.  Further, the veteran in this case has not 
met the legal requirements as outlined herein for entitlement 
to nonservice-connected pension; thus, that claim, too, must 
be denied.

Service connection 

The Board first addresses the veteran's service connection 
claim related to schizoid personality disorder with 
adjustment disorder and depression.  After a thorough review 
of the evidence of record, the Board finds that the veteran's 
claims with regard to this disorder must be denied.  
Essentially, the record does not support that any post-
service personality disorder was incurred in or aggravated by 
his period of service.  Overall, the veteran has not 
presented competent evidence of a causal relationship between 
his current schizoid personality disorder and his military 
service.  As stated above, under Caluza, the veteran is 
required to establish current disability causally linked to 
an incident or injury in service.  See Caluza v. Brown, 
7 Vet. App.  498, 506.  Absent any one of these required 
statutory elements, the veteran fails to establish a well 
grounded claim.  Id.

The Board recognizes that the record unequivocally reveals 
that the veteran was hospitalized several times while in 
service for complaints of nervousness and possible LSD 
flashbacks consisting of visual disturbances and auditory 
hallucinations.  Furthermore, noted in the September 1971 
hospital report was that the veteran had been experiencing 
such symptoms for approximately four months at the time of 
hospitalization.  Also noted in the report was that the 
veteran admitted to regular drug use prior to entry into 
service, but stated that he had not used drugs since 
enlistment in the Army.  The examiner reported severe 
depression, and rendered a diagnosis of schizoid personality 
existing prior to entry into service.  The examining 
physician rendered an opinion, approved by the chief of 
psychiatry, that the veteran would be unsuitable to return to 
active duty.  

Subsequently, the veteran was transferred to a hospital and 
admitted into a psychiatric unit in November 1971 for severe 
depression.  Further, a medical evaluation dated in December 
1971 disclosed the veteran's marked history of social 
inadaptability, evident prior to and during service.  
Moreover, a subsequent record dated in January 1972 reveals a 
diagnosis of moderate, chronic, and treated schizoid 
personality disorder.  At discharge, the examination report 
dated in January 1972 indicated a diagnosis of schizoid 
personality existing prior to entry.  Thus, in light of the 
above evidence, the record clearly establishes that the 
veteran has demonstrated a diagnosis of a schizoid 
personality disorder that existed prior to service and was 
treated during service.  Further, the evidence supports that 
the veteran's disorder was not incurred in or aggravated by 
service.  In this regard, the veteran has not established a 
well grounded claim.  Caluza at 506.

Additionally, a review of the record reveals no treatment 
related to the veteran's schizoid personality disorder until 
VA examination conducted in April 1998.  In pertinent part, 
the report from a general examination revealed a sleep 
disorder and complaints of auditory hallucinations.  In a May 
1998 VA examination, the doctor recited the veteran's history 
with respect to hospitalization during service for 
psychiatric disorders and his ongoing complaints of 
flashbacks.  As stated earlier, the doctor diagnosed 
adjustment disorder with depression not otherwise stated at 
Axis I, and schizoid personality disorder at Axis II.  A 
current GAF score of 52 was noted at Axis V.  The examiner 
stated that the veteran's depressive symptoms are likely due 
to the adjustment disorder and his unemployment.  Also noted 
was that the veteran's current symptomatology is primarily 
due to his schizoid personality disorder and that the 
flashbacks may be attributable to the veteran's use of 
hallucinogenic drugs prior to service. 

In light of the above, the Board therefore recognizes that 
the veteran has demonstrated current psychiatric disorder.  
There is no question that the record contains competent 
medical evidence of such current disability.  However, as 
noted above, current disability alone is insufficient to 
establish a well grounded claim.  See Caluza at 506.  
Specifically, the record does not contain competent medical 
evidence of a nexus, or causal link, between the veteran's 
current schizoid personality and adjustment disorders and his 
in-service hospitalizations and treatment for depression and 
schizoid personality disorder.  See Caluza v. Brown, supra.  
Absent competent evidence of a causal relationship, the 
veteran in this respect, has not submitted a well grounded 
claim of entitlement to service connection.  Id.

In effect, the veteran has proffered only his assertions as 
to the relationship between service and his current 
personality disorder.  The veteran maintains that during 
service, he was involuntarily drugged with a hallucinogenic 
drug, and his ensuing treatment and diagnoses resulted from 
such incident.  As stated above, a lay person is not 
sufficiently skilled and qualified to render medical 
diagnoses or opinions competent, absent evidence to the 
contrary.  See Espiritu v. Derwinski, 2 Vet. App. 492.  In 
this case, the veteran has not demonstrated a level of skill 
and knowledge such that his opinions and statements regarding 
the relationship between service and his current psychiatric 
disability are competent.  Therefore, in this respect, the 
veteran has not demonstrated a nexus between current 
disability and his period of service, and as such, has failed 
to establish a well grounded claim.  Caluza at 506.

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the veteran has offered absolutely 
no evidence in support of his claim.  Essentially, the record 
does not contain competent medical evidence of an inservice 
incident or injury, or any evidence of a medical link between 
service and any post-service tinnitus disorder.  In fact, the 
record is clear that the veteran was first diagnosed with 
bilateral tinnitus during the April 1998 VA examination.  
Prior to that time, the veteran did not present any evidence 
of treatment or symptomatology relative to tinnitus.  
Significantly, the veteran's service medical records are 
silent as to notations, complaints, or any findings of 
tinnitus during service.  Additionally, there is no evidence 
of tinnitus within one year after service, or, in fact, until 
26 years after discharge.  As stated earlier, as a lay 
person, the veteran's mere contentions do not constitute 
competent evidence for the purposes of medical diagnoses or 
medical causation.  Thus, in this regard, the veteran has not 
established a well grounded claim.

Therefore, in light of the above, the Board must deny the 
veteran's service connection claims, both for schizoid 
personality disorder and adjustment disorder, and tinnitus.  
Overall, the veteran has not presented competent evidence of 
a medical link between any post-service disabilities and his 
period of service.  Caluza at 506.  Thus, the veteran has 
failed to establish well grounded claims, and is, therefore, 
not entitled to service connection.

Nonservice connected disability pension

With respect to the veteran's claim for nonservice-connected 
pension, the record indicates that the veteran served on 
active duty for a period in excess of 90 days during the 
Vietnam era.  Thus, his entitlement to pension, aside from 
income and net worth factors, is determined by whether or not 
the veteran is permanently and totally disabled as a result 
of his disabilities.  A review of the record reveals that the 
veteran has no service-connected disabilities.  Rather, in a 
July 1998 rating decision, the veteran's principal 
disabilities were listed as schizoid personality disorder 
with adjustment disorder and depression rated at 50 percent, 
impingement syndrome of the left shoulder rated at 10 
percent, and noncompensable tinnitus.  The combined 
evaluation is 60 percent.  As stated above, the VA Rating 
Schedule provides that disability evaluations are based on 
average impairment of earning capacity.  Distinct diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

With respect to psychiatric disorders, the regulations were 
amended in November 1996.  In the most recent rating dated in 
July 1998, the veteran's schizoid personality disorder was 
rated as chronic adjustment disorder,at 50 percent under the 
newer criteria.  38 C.F.R. § 4.130(a), Diagnostic Code 9440.  
Upon a review of the schedular criteria and clinical data, 
the Board finds that the current disability evaluation of 50 
percent is appropriate.  As noted in the findings from the 
May 1998 VA examination, the veteran's level of impairment 
does not meet or more closely approximate the requisite 
criteria for a higher evaluation of 70 percent.  

Specifically, the Board recognizes that the clinical data of 
record do demonstrate that the veteran experiences depression 
and mood changes, shows impaired judgment and insight, and 
exhibits an overall emotional detachment with little interest 
in any activities.  Nonetheless, clinical findings of record 
do not support that the veteran demonstrates signs of 
deficiencies in the majority of areas, such as work, school, 
family, and thinking, or suicidal ideations, obsession with 
rituals that interfere with routine activities, depression or 
panic attacks to the extent that he is rendered 
dysfunctional.  38 C.F.R. Part 4, Diagnostic Code 9440.  
Thus, in this regard, the veteran has not presented competent 
evidence of impairment that warrants an evaluation in excess 
of 50 percent.  Id.

Nonetheless, the Board does recognize the veteran's 
contentions that his psychiatric symptoms have increased and 
does not doubt his allegations.  However, the pathological 
findings of record do not support impairment to such a degree 
so as to merit an evaluation in excess of 50 percent.  

As to the veteran's impingement syndrome of the left shoulder 
rated at 10 percent, provisions in 38 C.F.R. § 4.71(a), 
Diagnostic Code 5024 state that disabilities under this 
diagnostic code based on limitation of motion of the affected 
part are rated as degenerative arthritis.  Id.  Further, the 
regulations provide that where limitation of motion of a 
specific joint is noncompensable under the appropriate 
diagnostic code, a 10 percent rating is assigned accordingly.  
Id.  Such is the case for this veteran.  The regulation 
relevant to arm and shoulder disability provides for a 
minimum of 20 percent based on limitation of motion.  The 
rating of 20 percent encompasses circumstances where the 
veteran's motion of the arm is limited to the shoulder level, 
or 90 degrees.  In this case, the record discloses that the 
veteran's range of motion on forward flexion is reduced to 
110 degrees, above the 90 degrees provided by the regulations 
for a 20 percent rating.  Furthermore, the veteran's range of 
motion on abduction is also limited to 110 degrees, again, 
less limited than the criteria for a higher rating.  Thus, in 
light of the fact that the veteran's evaluation of his 
shoulder disability is noncompensable based on limitation of 
motion, a 10 percent rating under these circumstances is 
appropriate.  Id. 

Furthermore, concerning the veteran's bilateral tinnitus, 
38 C.F.R. Part 4, § 4.87(a), Diagnostic Code 6260 (1998) 
provide for a 10 percent evaluation where there is evidence 
of persistent tinnitus, as a symptom of a head injury, 
concussion, or acoustic trauma.  Id.  In this particular 
veteran's case, however, there is no evidence to substantiate 
a compensable evaluation.  Specifically, as noted earlier, 
the veteran has not provided competent evidence of tinnitus, 
other than a diagnosis in a recent VA examination.  
Otherwise, the record is devoid of symptomatology or 
treatment related to his tinnitus, and other than stating 
that the ringing in is ears could be due to his sleep 
disorder, the veteran has not put forth contentions to the 
contrary.  As such, a zero percent rating for the veteran's 
tinnitus is appropriate in this case.

In light of the above, the Board finds that the combined 
rating of 60 percent is appropriate in this veteran's case.  
In light of this finding, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
under the objective "average person" standard.  See 
38 C.F.R. §§ 4.15, 4.16.  The veteran's combined rating for 
his nonservice-connected disabilities amounts to 60 percent.  
Per VA regulatory requirements, at least one of two or more 
disabilities must be rated at 40 percent, with a combined 
total evaluation of 70 percent or more.  38 C.F.R. § 4.16.  
Additionally, the record indicates that the veteran has use 
of his hands, feet, and eyes.  Such use, coupled with a 
disability rating of less than 100 percent, also precludes 
entitlement to a permanent and total disability rating for 
pension purposes under the objective "average person" 
standard.  38 C.F.R. § 4.15.

Further, the Board notes that the veteran's combined rating 
represents the average wage-earning impairment.  None of the 
clinically diagnosed disabilities, considered either alone or 
in conjunction, is so severely disabling so as to render the 
veteran unemployable.  A review of the claims file indicates 
that the veteran was working in aviation jobs, including as 
an aircraft painter, until his last job ended in December 
1997.  The veteran has not provided information otherwise of 
his employment history and occupational background.  However, 
there is no evidence to suggest that the veteran experiences 
disability that, even though permanent in nature, would 
render the average person unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1502(a).

With respect to extraschedular considerations, as stated 
above, the regulations provide that the veteran could 
establish entitlement to a permanent and total rating for 
pension purposes where the aforementioned percentage 
requirements are not met and, in the judgment of the rating 
agency, the veteran's disabilities render him unemployable.  
In those cases where the veteran is deemed unemployable by 
reason of disabilities, age, occupational background and 
other related factors, the rating boards may submit a request 
for extraschedular consideration.  38 C.F.R. §§ 3.321, 4.15.  
A review of the record in general shows that the veteran was 
born in November 1953, completed high school and two years of 
college.  Other than the information noted during the May 
1998 VA examination that the veteran last worked in an 
aviation job that ended in 1997, the veteran has not provided 
evidence of his occupational history and background.  
Nonetheless, a review of the medical evidence of record does 
not suggest that the veteran is so disabled by his 
personality and adjustment disorder, his left shoulder 
syndrome, and his tinnitus so as to render him completely 
unable to pursue substantially gainful employment.  

Upon reviewing the medical evidence of record, the veteran's 
disability picture, age, and education, the Board is not 
persuaded that he is permanently and totally disabled.  
Although the veteran currently collects unemployment 
compensation, the medical evidence of record does not tend to 
suggest that he is incapable of obtaining and maintaining 
substantially gainful employment.  Specifically, during the 
May 1998 VA examination, the examiner stated that the veteran 
demonstrated normal ability to abstract, showed fair judgment 
and linear thought, and that his short- and long-term memory 
was intact.  Furthermore, he showed no signs of suicidal 
tendencies, paranoia, or hypervigilance.  As to his left 
shoulder disability, the veteran complains of intermittent 
pain and stiffness, but there is no evidence to indicate that 
his shoulder problem inhibits his ability to work.  
Furthermore, the veteran makes no allegations as to the 
effect of his tinnitus on his employment ability.  Thus, 
while the veteran's disabling disorders may affect 
employment, the evidence does not support that they preclude 
the veteran from obtaining or retaining substantially gainful 
employment. 

Based on the above reasoning and analyses, the Board 
concludes that the veteran's disabilities, alone or combined, 
are not so incapacitating so as to prevent him from obtaining 
or retaining substantially gainful employment.  Therefore, 
entitlement to pension benefits is not warranted in this 
case.  38 C.F.R. §§ 3.321, 3.340, 3.341, 3.342, 4.15, 4.16.


ORDER

Entitlement to service connection for schizoid personality 
disorder with adjustment disorder and depression is denied.

Entitlement to service connection for tinnitus is denied.

A permanent and total disability rating for pension purposes 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

